UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

YNMACULADA GOMEZ, AMENDED AND RENEWED
PETITION UNDER 28 U.S.C. § 2254
Petitioner, FOR A WRIT OF HABEAS CORPUS
BY A PERSON IN STATE CUSTODY

Docket No. 1:18-cv-07252-AMD-LB

AMY LAMANNA, as Superintendent of Bedford
Hills Correctional Facility,

Respondent.

 

 

Petitioner Ynmaculada Gomez (“Petitioner” or “Gomez”), through her undersigned
attorneys, respectfully submits this amended petition for a writ of habeas corpus pursuant to 28
U.S.C. § 2254. Petitioner is currently incarcerated in the Bedford Hills Correctional Facility.

Preliminary Statement

The Constitution unambiguously mandates that a defendant in a criminal trial has a right
to be tried by an impartial jury. Petitioner did not receive the benefit of that Constitutional
guarantee when the trial court judge, during voir dire, intimidated members of the jury pool to
keep quiet with any reservations they might have as to their inability to remain impartial or to
fully understand the testimony they were to hear. Although even the state appellate court stated
that the trial court’s actions in this regard were “improper,” it nevertheless concluded, without
explanation, that Petitioner should not receive a new trial.

The actions of the state courts do not simply constitute a series of errors over which
reasonable jurists could disagree. Rather, they amount to a quintessential unreasonable
application of constitutional law in that actively attempting to undermine a defendant’s right to

an impartial jury does not involve a judgment call that could arguably go either way. Indeed,

 
one federal appeals court has held that virtually the same exact acts of a federal district court
judge constituted an abuse of discretion that warranted a new trial. While that decision is not
binding, it is at least persuasive authority as to whether the state courts unreasonably applied
clearly established Federal Law as announced by the United States Supreme Court that a trial
court judge has an affirmative duty to ensure that the defendant in a criminal trial is being judged
by an impartial jury.
Summary of the Case and Relevant Procedural History

Petitioner was charged in an indictment with one count of second degree murder, two
counts of criminal possession of a weapon and tampering with physical evidence in connection
with the shooting death of Mario Rei, and was eventually convicted of all counts after a jury
trial. On July 14, 2014, Petitioner was sentenced to twenty-five years to life imprisonment on
the murder charge, fifteen years for each weapon possession count and one and one-third years to
four years on the tampering count, all to be served concurrently.
The Trial Court Judge’s Improper Statements During Jury Selection

On the first day of jury selection, and after some preliminary remarks, the trial court
judge (Hon. Kenneth Holder, J.S.C.) informed prospective jurors how long the trial was expected
to last and asked whether anyone would be unable to serve as a result of “pressing business” or
“personal reasons.” (V 41, 100-01).! One of the first of the prospective jurors to raise their hand
turned out to be a police officer and stated that his “professional bias” would prevent him from
being fair to the defendant. (V50). The officer explained that in his experience, the evidence
against the defendant was probably strong “if you’re going this far with the charge.” (/d.) The

trial court judge rewarded the police officer’s honesty by berating him as to whether the

 

1 «7 refers to the voir dire transcript pages. Unprefixed umbers in parentheses refer to the
pages of the trial transcript.
presumption of innocence meant anything to him. (V51). The officer responded that he
understood what it meant, but “speaking in all honesty,” he could not set his personal views
aside, explaining that while he “would like to say he would give [Petitioner] the benefit of the
doubt ... at the end of the day I don’t want to second guess myself and hurt someone else.”
(V51-52). While the trial court judge released the police officer from serving on the panel, he
stated in view of the other jurors:

[Y]ou really have no business in this courtroom. I’m not sure you
have any business being a police officer. I’m going to tell you that
straight up, okay. But you cannot walk into this courtroom and
simply just prejudge this case because it’s gotten to this level
knowing that you know zero about this case, all right. That’s
pretty shameful as a police officer.

And quite frankly, I’m disheartened to actually hear you say that
and it makes me wonder about the job you do.

Get out of my courtroom. You, frankly, have no [business]
coming in a courtroom. [V52].

The trial court judge subsequently told the jury:

This is one, in my estimation, one of the pitfalls of what you can
have in a criminal justice system. You cannot have a system
where without any evidence whatsoever or knowing anything
about any case simply because someone is arrested or ends up in a
trial situation, that you can judge that they are guilty of whatever it
is they are charged with. For those words to come out of a police
officer is, frankly, sickening. That’s just my personal opinion,
okay. [V53].

The trial court judge then proceeded to question a number of prospective jurors who said
they had trouble understanding English. Before excusing these jurors, the trial court said he
would be sending them to English classes for ten weeks: “Okay, we’re going to send you for
English lessons today. I’m going to excuse you and send you to English lessons for 10 weeks.”

(V72-73). The trial court judge later repeated his threat of sending jurors to mandatory English

classes and questioning whether those jurors were being truthful: “Pll be honest with you. I
don’t really believe you. Vm having a little problem with this. [’m going to send you for
English lessons ... We are going to help you out. Twenty-four years here... . Ten weeks of
English lessons ... Good luck.” (V106). The trial court judge refused to excuse one
prospective juror who said he had difficulty with English. (V111-13).

‘The trial court similarly scolded prospective jurors who asked to be excused for job-
related reasons asking what their employers would do if they were “hit by a bus,” a “train ran
over your legs,” or if you “broke both your legs.” (V60, 62, 103, 122). The trial court refused to
excuse these jurors. (V122). While the trial court judge did, on the other hand, excuse several
students, it upbraided many of them, suggesting that they should have read the jury service
notification more carefully. (V43-44, 58-59, 66, 70-71, 119). Indeed, on the second day of jury
selection, one prospective juror stated that she was a student and had missed class that day, but
had not said anything earlier because she was “afraid” to do so based on the trial court judge’s
behavior towards other prospective jurors. (V183). Both parties consented to excuse this juror.

At this point, defense counsel moved for a “dismissal of this panel and mistrial” on the
grounds that the judge’s repeated questioning of the honesty and integrity of prospective jurors
had intimidated the members of the jury pool to come forward and speak honestly about their
ability to judge the case impartially. Specifically:

I think it’s been apparent throughout the picking of this jury, many
of the jurors have been intimidated that your Honor has . . . said
that he didn’t believe what they were saying or the police officer

didn’t belong in the courtroom when he was just expressing what
he said to be the truth.

I think this young lady demonstrates how scared members of this
jury are to come forward to even say they don’t understand the
language, especially since I have a client that doesn’t speak
English. It puts us in a very difficult place. [V184]
The trial court judge denied the motion, stating that he was right to observe that
prospective jurors who had said they did have a sufficient grasp of English “were faking,” and
that it was right to call the police officer’s admission that he could not be impartial
“reprehensible.” (V185-86). Indeed, the trial court judge suggested that he was doing Petitioner
a favor by upbraiding him because it was “consistent with supporting your client and her ability
to get a fair trial.” (/d.) The trial court judge even denied that any of the jurors were affected by
anything he said even when defense counsel pointed out to him that one prospective juror
explicitly stated she was afraid to come forward. (V186). The trial court judge rationalized the
contradiction by claiming that he observed some prospective jurors laughing at his jokes and that
others were willing to engage him in a “back and forth” (V211-12).

During her voir dire defense counsel took the opportunity to ask prospective jurors if they
felt they could not be fair or could not sit on the pane, even if they felt “too intimidated to say
so.” (V245-46). While none raised their hands immediately, some would later indicate that they
had potential scheduling conflicts that they had not previously mentioned because the court had
asked prospective jurors what their employers would do if they got “run over by a truck.”
(V257, 260). The trial court judge stated that he viewed this as tactic to “squeeze out of this jury
that they’re fearful of disclosing things... .” (V271). Defense counsel again objected to the
jury panel on her previously stated grounds and moved for a mistrial. The trial court judge
denied the motion. (714-17).

Pretrial Motions

The prosecution moved to admit evidence of prior uncharged bad acts pursuant to People

vy. Molineux, 168 N.Y. 264 (1901), a description of which is available in Petitioner’s pro se

filing. (ECF Dkt. # 1 at 21-23). In ‘brief, the prosecution argued that this evidence would be
introduced to show Petitioner’s acrimonious relationship with the victim and the fear that one
Prosecution’s witnesses, Gionconda Pazmino, allegedly had of Petitioner. In allowing the
introduction of the evidence, the trial court rejected Petitioner’s argument that the evidence was
more prejudicial than probative.

The Trial

The details of the Petitioner’s trial are set forth in the brief that was submitted in support
of Petitioner’s state court appeal and which accompanied Petitioner’s pro se filing. (ECF Dkt. #
1 at pp. 23 to 43). In brief, Petitioner was accused of hiring an individual named Luis Rosado to
murder a former employee of hers named Mario Rei. The alleged motive was that the two were
former business partners who had falling out with one another, and that Petitioner was a jealous
woman who had romantic intentions towards Rei’s wife, Flor Cepeda. Whatever the precise
nature of the relationship, Cepeda, Rei and Petitioner, since meeting in about 2001 in Queens
were generally on friendly terms with one another and the three would take vacations together in
the Poconos and Tampa, Florida, (867-68, 877).

According to the prosecution, the three also had a quasi-business relationship. Because
Cepeda and Rei were in the country illegally, they believed that they could not enter into certain
business transactions in their own name, (869, 907-08). Accordingly, Petitioner obtained auto
insurance, a lease for their apartment and credit cards for Cepeda in Petitioner’s name, although
the understanding was the Cepeda and Rei would be responsible for payment. In return,
Petitioner would receive free auto mechanic services from Rei. (Ud) The relationship
deteriorated when Cepeda and Rei came to the conclusion that their immigration status did not

require their business dealings to be done in Petitioner’s name. (869-70). Cepeda claimed that
she and Rei fought with Petitioner, who in turn threatened to report them to immigration. (/d.)
In 2005, Cepeda and Rei moved to Charlotte, North Carolina. (871-72).

The three apparently reconciled about eight months after Cepeda and Rei moved to North
Carolina, when Petitioner emailed Cepeda saying that her mother had died. (871-73). The two
began to talk regularly when Cepeda invited Petitioner to visit. Petitioner then loaned Cepeda
between $3,000 and $5,000 from Petitioner so that she could move back to New York. (875-77).
Cepeda apparently changed her mind, and instead she and Rei moved to Tampa, Florida. (877).

While in Tampa, Cepeda and Rei met at Petitioner’s Tampa home. (878-82). Petitioner
offered to transfer title of a second home in Tampa to Cepeda and Rei, where they would live,
and they would give Petitioner monthly payments for the mortgage. (880-83). The prosecution
attempted to elicit that Petitioner hoped to use this arrangement as some sort of tax evasion
scheme. The three also opened up a “tire shop” called the Tire Flea Market. (885-87). Cepeda
testified that Rei contributed $5,000 to the start up costs, although the business was incorporated
and registered under Petitioner’s name, supposedly because of Rei and Cepeda’s immigration
status. (886-87). The business did not last long, as Petitioner accused Rei of stealing money and
Rei accused Petitioner of not paying him. (888). Rei announced he was quitting the business
and wanted his $5,000 back, which Petitioner told him she didn’t have. (889). Rei and Cepeda
stopped paying their share of the mortgage on Petitioner’s Tampa home. (893). They eventually
returned to New York where Rei got a job as a mechanic at his former employer’s Queens auto
shop. (897-98).

After Rei and Cepeda quit the business, Petitioner contacted Gioconda Pazmino to
essentially take Cepeda’s place at the tire shop, Petitioner and Pazmino had been a couple for

eight or nine years before they broke up in 2000 or 2001. (1010-12). Pazmino agreed to move
to Tampa and lived with Petitioner for the three months she ended up staying there. Pazmino
casually knew Rei and Cepeda. (1017-18, 1022, 1056).

In July of 2008, Petitioner asked Pazmino to go and visit Cepeda and have her sign
documents transferring ownership of the Tampa house back to Petitioner, (894-86, 1019).
Pazmino testified that Petitioner told her to tell Cepeda that she would tell Rei that the two had
been in a romantic relationship if she did not sign the document. (1019-20). Cepeda refused
saying nobody would believe Petitioner anyway. (1021). Pazmino claimed that when she
brought the news back to Petitioner, Petitioner got angry and said she was going to kill Rei.
(1022). Pazmino claimed that she overheard Petitioner ask her father, Joe! Gomez, to kill Rei for
her. (1108-09). She testified she also overheard Petitioner offer a drug dealer who was at the
tire shop $3,000 to kill Rei. (1023-24), Pazmino also claimed that Petitioner gave someone
$300 to plant drugs in Rei’s house. (1024). In September of 2008, Pazmino and Petitioner got
into an argument, when Petitioner told Pazmino to leave. Pazmino asked for her outstanding
pay, but Petitioner said she did not have the money, but gave her train fare back to New York.
(1025-26),

Luis Rosado who confessed to killing Rei, agreed to testify against Petitioner in exchange
for being permitted to plead guilty to manslaughter with a maximum sentence of 24 years
imprisonment. (1367-68). He testified that he had visited the Tampa tire shop in March or April
of 2008 and later Petitioner hired him to be a mechanic. (1293). He testified that he met Rei
once in passing, but did not know him. (1293-95). On the other hand, he testified that he was
better acquainted with Pazmino having worked along side her for three weeks, and that Pazmino
came to Rosado’s apartment when she quit and told him about her argument with Petitioner.

(1298-1300). Rosado testified that Petitioner had told him he wanted Rei dead because he stole
money from the business and had stopped paying the mortgage (1297-98). Rosado traveled to
New York with Petitioner to see an attorney to resolve the problem of the ownership of the
Tampa property. (1300-01),

Rosado testified that Petitioner and he stayed with Pazmino when they arrived in New
York, at which time Pazmino gave a cell phone to Petitioner that she had bought on Petitioner’s
instructions. (1026-28), Pazmino and Rosada testified that they drove around Queens with
Petitioner and eventually found him at a repair shop in Corona. (1304-05), Rosado said that he
agreed with Petitioner that he would kill Rei on Halloween, but that he apparently did so just to
“get her off my back.” (1306-08). Pazmino testified that Petitioner left a gun with Pazmino that
she understood Rosado was to use. (1032). Nevertheless, Rosado testified that he intended to
have Pazmino drive him in her husband’s silver car to where Rei worked and shoot Rei.
(1363064; 1395-96). Rosado ultimately aborted his plan, had Pazmino drive him to Penn
Station, and he returned to Florida the next morning. (1310, 1396).

Rosado testified that when he returned to Florida, and informed Petitioner that he had not
killed Rei, she demanded he go back and do it, although at first he refused. (1312). Rosado
claimed he eventually accepted when Petitioner said he could live rent free in Petitioner’s home
and continue to work for her. (1312-14). Rosado testified that they went up from Florida to
New York in gold Dodge Caravan that Rosado borrowed from a friend and Petitioner brought a
different cell phone than he had previously seen her with. (1314-17). Pazmino testified that she
received a call from Petitioner at around this time who said she was coming to New York
commemorate the anniversary of her mother’s death with family. (1036).

Pazmino testified that she called Petitioner at around 2:00 p.m. on November 12, 2008 in

response to several calls she had received from her, and was told to retrieve a gun that was in
Pazmino’s bedroom (which Rosado had supposedly left in her apartment on his previous visit)
and bring it to the corner of 60 Avenue and Calloway Street. Pazmino testified that she went to
the meeting spot, saw Rosado and gave him the gun. (1040-42),

Rosado that he returned to the Dodge Caravan and then he and Petitioner drove to the
shop where Rei worked and parked about a half a block away. (1324-25). Rosado testified that
he exited the vehicle at about 5:00 pm and hid behind a school bus parked across from the shop.
About fifteen minutes later, according to Rosado, Rei came out of the shop and Rosado shot him
three times in the chest. (1326-30). Rosado said he ran back to the Dodge and he and Petitioner
drove away and headed to Florida, where, along the way in Maryland, Petitioner threw the cell
phone she had been using out of the car window. (1332). Notably, Rosado testified that he held
on to the gun and returned it to Petitioner a week later, (1333-34). One of the first witnesses that
police interviewed at the scene described the fleeing car as a silver Dodge Caravan, the same
color of Pazmino’s car, according to Rosado, At trial, he repeated that he the color of the vehicle
he saw fleeing the scene was silver. (996-97).

Cepeda was informed of her husband’s shooting the same evening. (899). She was
visited by detectives, and gave them Petitioner’s name claiming they had been fighting. (Ud)
That same night, while at a friend’s house, Pazmino heard a news report of the shooting and
called a friend who was an NYPD detective. (1046, 1073). She testified that after several
meetings with police, she told them where she gave Rosado the “package.” (1258-60).

On December 2, 2008, Rosado and Petitioner were arrested in Florida. (1148-50, 1588-
89). The next day, police searched Petitioner’s home and found a Glock in an unconcealed
duffel bag in Petitioner’s apartment. (1165-67, 1582-84). Law enforcement personnel testified

that a bullet recovered from Rei’s body came from the gun recovered from Petitioner’s home.

10
(762). Petitioner had previously reported the gun stolen and stated to police officers that she
thought Pazmino might have taken it to New York. (1212-15, 1222).

The defense calied Petitioner’s former in-law, Yoselin Amarante, who testified that she
was with Petitioner in Tampa around the time of the anniversary of Petitioner’s mother’s death in
mid-November 2008. (1606-08). Petitioner’s brother testified that their mother’s died on
November 12, 2006. (1631-32), In rebuttal, the prosecution elicited that Amarante told police
officers, during a visit almost six years later, that Petitioner was with her between mid-November
and early December 2008. (1671-73).

For Petitioner’s summation, her counsel argued that the only eye witness to the murder
testified that he saw the gunman get into a silver car that drove away, which was the color of
Pazmino’s husband’s car according to Rosado’s testimony. (1690-93). Petitioner’s counsel also
pointed out that Flor Cepeda, who had used an alias, and Petitioner had a closer relationship than
she had let on, While making the point that the burden was on the prosecution to prove its case
beyond a reasonable doubt, Petitioner’s counsel argued that Rosado and Pazmino had worked
together to frame Petitioner as the mastermind of Rei’s murder to lessen their own culpability.
He pointed out that it was odd that Petitioner would supposedly destroy the cell phone on her
way back to Florida after the murder, but she would hold on to the murder weapon. (1713).

In addition to recounting the evidence presented in its case in chief, the prosecution
argued to the jury that there would be no motive for Rosado and Pazmino to agree to murder Rei
in the first place as both had testified that they barely knew him or Cepeda. The prosecution also

argued that there was no evidence of any silver car, claiming it “does not exist.” (1747).

11
Petitioner’s counsel moved for a mistrial at the close of the summation based on
comments the prosecutor made that Petitioner was involved in a tax evasion scheme. While the
trial court denied the motion, but gave a curative instruction during jury instructions.

The jury convicted Petitioner of all charges. The court sentenced her to concurrent terms
of twenty-five years to life for the murder charge and fifteen years for each count of criminal
possession of a weapon.

Petitioner's State Court Appeals

Petitioner timely appealed to the Appellate Division, Second Department. The grounds
raised by Petitioner’s counsel were: (i) that Petitioner was deprived of her right to a fair trial by
an impartial jury under the New York State law and the Sixth Amendment of the United States
Constitution made applicable to the States by the Fourteenth Amendment by virtue of the trial
court judge’s comments to the jury poo! during voire dire; (ii) that Petitioner was deprived a fair
trail by the prosecution’s summation remarks accusing her of tax fraud and other denigrating
remarks and that trial counsel was ineffective for failure to object; (iii) that the trial court erred in
admitting evidence of prior bad acts; and (iv) that the evidence was insufficient to support a
conviction on the tampering with physical evidence count. Petitioner submitted a pro se brief to
the Second Department that raised the additional argument that she was deprived of effective
assistance of counsel by virtue of presenting a flawed alibi defense as a result of poor trial
preparation.

By decision dated August 17, 2017, the Second Department rejected Petitioner’s appeal
in its entirety. People v. Gomez, 153 A.D.3d 724, 61 N.Y.S.3d 70 (2d Dep’t 2017). The court
conceded that the trial court judge’s comments during voir dire were “inappropriate,” but held, in

conclusory terms, that the remarks did not warrant reversal. The court additionally held that the

12
trial court judge properly exercised his discretion to admit evidence of prior bad acts for the
purpose of demonstrating motive. The Second Department also held that the prosecution’s
remarks during summation were not improper, and that, in any event, the trial court judge’s
instructions were sufficient to cure any prejudice. Lastly, the court did not consider the
ineffective assistance of counsel claim raised on Petitioner’s pro se supplemental briefing,
holding that it was more properly the subject of a motion under N.Y. CPL § 440.10.

Petitioner timely sought leave to appeal to the New York Court of Appeals. That
application was denied on December 28, 2017. People v. Gomez, 30 N.Y.3d 1060 (2017).

At trial, Petitioner was represented by Sally Butler and Carla Comisso, 4240 Bell
Boulevard, Bayside, New York 11361. On her appeal to the Appellate Division and on her
application for leave to the appeal to the New York Court of Appeals, Petitioner was represented
by Yvonne Shivers, Appellate Advocates, 111 John Street, 9" Floor, New York, New York
10038.

Petitioner’s Pro Se Filing and Related Matters

Petitioner filed the instant petition on a pro se basis on December 28, 2018. The pro se
filing raised six issues: (i) that the trial court’s remarks during voir dire deprived her of her Sixth
Amendment right to an impartial jury; (ii) that Petitioner was deprived of a fair trial by virtue of
the trial court permitting the prosecution to introduce evidence of prior bad acts; (ii) that
Petitioner was deprived of a fair trial by virtue of the prosecutor’s inflammatory remarks during
summation; (iv) that Petitioner was deprived of her right to effective assistance of counsel by
virtue of presenting a flawed alibi defense at trial; (v) that the prosecution failed to turn over
phone records it had subpoenaed from Rosado’s cell phone carrier in violation of Brady v.

Maryland; and (vi) that Petitioner’s conviction was not supported by the record.

13
On January 24, 2019, Petitioner filed a letter with the Court requesting a “stay and
abeyance” of her petition so that she could pursue unexhausted state court claims, specifically
her argument that her trial court counsel was ineffective for presenting a flawed alibi defense at
trial, which the Second Department did not consider and suggested Petitioner could pursue as
part of a motion under N.Y. C.P.L. § 440.10. (ECF Dkt. #7). Petitioner explained that she filed
the petition when she did because she felt it was necessary to preserve the claims she did exhaust
in the State court proceedings. The Court granted Petitioner’s request for a “stay and abeyance”
January 30, 2019.

By orders dated September 16, 2019, December 11, 2019 and February 21, 2020, the
Court ordered Petitioner to inform the Court of the status of any state court proceedings. On
March 20, 2020, the undersigned counsel informed the Court that he believed the instant petition
could proceed irrespective of whether Petitioner had brought a N.Y. CPL § 440.10 motion and
took no position of its potential merits. (CDF Dkt. #10). The Court thereafter permitted
Petitioner to file a renewed petition with the assistance of her newly retained attorneys.

At this time, no other petition or appeal on Petitioner’s behalf is pending in any court as
to the judgment that is be challenged in this case. The Petitioner is serving no other sentences
and has no other sentences to serve

This Petition Was Timely Filed

This Petition is timely because it was filed within one year after the expiration of the
amount of time to seek writ of certiorari from the United States Supreme Court. Hernandez vy.
Artuz, 402 F.3d 111, 112 (2d Cir. 2005). In addition, the tolling provision of 28 U.S.C, §
2244(d)(2), which provides: “The time during which a properly filed application for State post-

conviction or other collateral view with respect to the pertinent judgment or claim is pending

14
shall not be counted toward any period of limitation under this subsection.” See also Holland v.
Florida, 130 S. Ct. 2549, 2555 (2010) (noting that subsequent application for post-conviction
relief in state court following United States Supreme Court’s denial of certiorari stayed AEDPA
one year limitations period).

Here, as noted above, the New York Court of Appeals denied Petitioner’s application for
leave to appeal on December 28, 2017, which gave Petitioner until March 28, 2018 to seek a writ
of certiorari from the United States Supreme Court. Accordingly, this Petition is timely filed as
it has been filed before March 28, 2019.

Grounds For Petition

Violation of Petitioner's Right To An Impartial Jury Based On The Comments
Of The Trial Court Judge During Voir Dire

Petitioner contends that her right to trial by an impartial jury under the Sixth Amendment
of the Constitution made applicable to State court prosecutions under the under the Fourteenth
Amendment to the United States Constitution was violated by virtue of the trial court judge’s
repeated improper comments to the jury pool during voir dire. As explained in further detail
below, the trial court judge’s actions had the presumptive effect of intimidating jurors from
revealing any potential biases they had that would be unable to ailow them to judge the case
impartially.

Petitioner’s state court conviction is reviewed under the standards set forth in the
Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, a habeas
petitioner must demonstrate that the decision of state appellate court was either “contrary to, or
involved an unreasonable application of clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C, § 2254(d)(1).

15
Clearly established federal law for AEDPA purposes is “the governing legal principle or
principles set forth by the Supreme Court at the time the state court renders its decision.”
Lockyer vy. Andrade, 538 U.S. 63, 71-72 (2003). As the Second Department did not identify an
incorrect legal standard when assessing Petitioner’s argument of lack of impartiality, the inquiry
here is whether it “unreasonably appli[ed] it to the facts of the particular prisoner’s case.”
Williams v. Taylor, 529 U.S. 362, 405, 407 (2000). The state court, however, need not be

$08

presented with an “‘identical factual pattern before a legal rule must be applied.’” White v.
Woodall, 134 8. Ct. 1697, 1706 (2014) (quoting Panetti v. Quarterman, 551 U.S. 930, 953
(2007)). The state court’s application must be “objectively unreasonable, [and] not merely
wrong.” Woodall, 134 S. Ct. at 1702 (internal quotation and citation omitted). Nevertheless,
“the increment of incorrectness beyond error need not be great; otherwise, habeas relief would
be limited to state court decisions so far off the mark as to suggest judicial incompetence.”
Jackson v. Conway, 763 F.3d 115, 135 n.19 (2d Cir, 2014) (quoting Cornell v. Kirkpatrick, 665
F.3d 369, 375 (2d Cir. 2011)). In addition, “circuit precedent may be persuasive authority for
determining whether a state court decision is an unreasonable application of Supreme Court
precedent.” Watts v. Wengler, No. 1:12-cv-00215-CWD, 2014 WL 117567, at *3 (D. Idaho Jan.
10, 2014) (citing Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 1999)),

The Sixth Amendment to the United States Constitution, as made applicable to the states
pursuant to the Fourteenth Amendment, provides that: “In all criminal prosecutions, the accused
shall enjoy the right to a speedy and public trial, by an impartial jury... .” The Supreme Court
has explained that “[a]mong those basic fair trial rights that can never be treated as harmless is a

defendant’s right to an impartial adjudicator, be it judge or jury.” Gomez v. United States, 490

U.S. 858, 876 (1989). Based on this principle, the Court has clearly established that “while

16
impaneling a jury the trial court has a serious duty to determine the question of actual bias”
although it retains broad discretion in deciding challenges from the prosecution or defense.
Dennis y. United States, 339 U.S.162, 168 (1950). The Court has reiterated the principle that the
trial court judge has a meaningful duty to ensure that the jury panel is impartial and free from
“outside influences.” Sheppard v. Maxwell, 384 U.S. 333, 362 (1966); see also Irvin v. Dowd,
366 U.S. 717, 722 (1961). While, as noted above, trial courts have broad discretion to make a
judgment call as to whether a particular juror in the venire will be impartial, it still necessarily
follows from the clearly established principles espoused by the Supreme Court that the trial court
itself cannot affirmatively create conditions where there is a real threat that jurors will not reveal
biases they may have either against the defendant or in favor the prosecution. Or, as the
Supreme Court has long observed: “It is obvious that under any system of jury trials the
influence of the trial judge on the jury is necessarily and properly of great weight, and that his
lightest word or intimation is recerved with deference, and may prove controlling.” Starr v.
United States, 153 U.S. 614, 626 (1894) (citation omitted).

It is true that there may not be an overwhelming body of case law that holds that a trial
court judge cannot, consistent with the plain mandate of the Sixth Amendment, actively
intimidate the jury panel from revealing their inability to remain impartial. This only
demonstrates that it goes without saying that it is “an unreasonable application” of Supreme
Court precedent (and common sense) for a trial court judge to do so. In one of the reported
instances where a trial court judge acted in such a manner, the appellate court swiftly overturned
a guilty verdict.

In United States v. Rowe, a jury convicted three defendants of forming a conspiracy to

distribute cocaine and marijuana. 106 F.3d 1226, 1227 (Sth Cir. 1997). During voir dire a

17
potential juror approached the district court judge and said she did not think she could be fair and
impartial to the defendants because her brother was an undercover narcotics officer and her
father was a police officer. fd at 1228. After the district court judge asked the prospective juror
if she could not “follow the order of this court and put aside your personal opinions,” the
prospective juror responded “I don’t feel that my verdict would be fair.” Jd While the district
court judge dismissed the juror, in front of the entire venire panel, she her to “see if you can
figure out how to put aside your personal opinions and do your duty to your country as a citizen,
because this kind of answer which is clearly made up for the occasion is not really great. You
are excused.” /d. In response to the district court judge’s inquiry if anyone else on the panel had
relatives in law enforcement, another prospective juror stood up and said: “I knew I was going to
get myself in trouble when I said that, but, and I don’t know really what I should say here, but I
feel that... if the law enforcement agency has done [enough work] on somebody to get them
here in court, they know what they’re talking about.” Again, in front of the panel, the district
court judge stated:

It is appalling, actually, that you would come into a court,

and presume that people were guilty because they were

standing here charged with a crime. That’s not our system.

And apparently you will not, or you cannot follow the

instructions of the court, so you’re excused. Put her back

on the jury panel for February, March and April, and

perhaps you can take [sic] some remedial constitutional

inquiries in the meantime. Does anyone else feel that these

people are guilty, without hearing anything further. Now I

don’t want to scare you into not responding. You will not

be taken into custody. It’s just hard, it’s actually hard for

me to believe somebody who stands up and says that they

believe that because someone’s sitting here that they’re

guilty. [/d. at 1228-29].

None of the prospective jurors responded when the district court judge twice asked if anyone

would be unable to follow its instructions. /d at 1219. At the end of voir dire, defense counsel

18
moved to strike the jury panel based on the court’s treatment of the two members of the venire
who stated their views, which made it unlikely that other jurors would be forthright about any
reservations they had about their ability to remain impartial. The district court judge denied the
motion after asking the jury panel if anyone was “frightened” by the statements during voir dire.
A few weeks after the defendants were convicted, defense counsel moved for a new trial based
on his claim that one of the juror’s approached him in a restaurant and stated she “felt like she
had no recourse but to sit there and keep her mouth shut, and that was the best thing she could
do.” id. 1229, The district court judge denied the motion.

The Fifth Circuit vacated the convictions. Initially, the court rejected the notion that the
district court’s actions were akin to the typical admonishments that trial court judges give to
prospective jurors who appear to be attempting to avoid service, which do not constitute
reversible error. fd. at 1229 (citing United States v. Shannon, 21 F.3d 77, 82 (Sth Cir.), cert.
denied, 513 U.S. 901 (1994). The court reasoned instead that the typical assumption that jurors
answer questions honestly does not hold when they “are given reason to fear reprisal for truthful
responses,” and that courts should “presume that members of the panel are not fools.” Jd at
1229-30. The district court’s action, the panel held, “cut off the vital flow of information from
venire to the court.” /d. at 1230. While the responses from the two panel members “may offend
the ideal that defendants are presumed innocent .. . such responses are far from dishonest or
even atypical.” Jd Thus, the court concluded the district court abused its discretion in not
dismissing the panel because “it became impossible for counsel to get the information from
potential jurors necessary for jury selection.” /d. The court also held that it was not necessary

to inquire whether the district court judge’s conduct resulted in actual prejudice, observing that

19
“[iJronically, the only two members of the venire who spoke up disclosed views that absent
explanation or retreat disqualified them from services.” Jd.

As noted above, Rowe is at least persuasive authority as to whether the New York state
courts unreasonably applied the clearly established Supreme Court rule that a trial court judge
must take some effort to ensure that there is an impartial jury. In Petitioner’s case, as in Rowe,
the trial court judge did not simply use inartful language when admonishing a juror he believed
was not being honest, nor did he make even an objectively incorrect judgment call as to whether
to strike a potential juror from the jury pool. Rather the trial court judge here affirmatively
made a point to berate one juror who, under his own circumstances, gave an answer about his
ability to remain impartial was “far from dishonest or even atypical.” Rowe, 106 F.3d at 1230.
Indeed, the trial court judge took this a step further by threatening repeatedly (whether in jest or
not) to send prospective jurors who had limited English proficiency from to mandatory English
classes. One juror made it clear that she was intimidated into not saying that she was a student
during the first day of voir dire for fear of repercussion from the judge. This behavior by the
trial court judge was not simply “improper,” as the Appellate Division characterized, but rather,
objectively unreasonable in light of the gravity of the charges against Petitioner.

In sum, Petitioner is not asking the Court to construct its own rule of general
applicability that she predicts the Supreme Court would fashion based on its earlier precedents.
Rather the plain text of the Sixth Amendment and clearly established and axiomatic holdings of
the Supreme Court make clear that the trial court judge has a duty to ensure that the jury panel is
impartial, While the trial court judge is afforded a great amount of latitude in carrying out that

goal, it cannot be anything other than an unreasonable application of clearly established Federal

20
law to affirmatively and gratuitously undermine that very principle. Accordingly, the petition
should be granted on this basis.
Grounds Raised in Pro Se Petition Incorporated By Reference
As indicated above, Petitioner pro se filing asserted that her conviction (i) that Petitioner
was deprived of a fair trial by virtue of the trial court permitting the prosecution to introduce
evidence of prior bad acts; (ii) that Petitioner was deprived of a fair trial by virtue of the
prosecutor’s inflammatory remarks during summation; (iii) that Petitioner was deprived of her
right to effective assistance of counsel by virtue of presenting a flawed alibi defense at trial; (iv)
that the prosecution failed to turn over phone records it had subpoenaed from Rosado’s cell
phone carrier in violation of Brady v. Maryland; and (v) that Petitioner’s conviction was not
supported by the record. That filing made arguments in support of those claims that incorporated
herein by reference.
Conclusion
For all of the foregoing reasons, petitioner Jeffrey Joseph respectfully requests that the

Court grant a writ of habeas corpus.
Dated: May 29, 2020

FRANZBLAU DRATCH, P.C.

‘s/ Stephen N, Dratch

Stephen N, Dratch

233 Broadway, Suite 1800

New York, New York 10279

Tel: (212) 571-1808

sdratch@njcounsel.com
Attorneys for Petitioner

21
